Title: From George Washington to Colonel Daniel Morgan, 4 December 1778
From: Washington, George
To: Morgan, Daniel


  
    Dr sir.
    Eliz. Town [N.J.] Decr 4th 1778 10 OClock. P.m.
  
I have just received intelligence that the Enemy have several Ships moving up the North River with troops and flat bottomed Boats. I don’t know what their Object is, but you will hold Your Men collected and well supplied with amunition and provision to act on the earliest Order. Your heavy baggage you will send on to the Encampment at Middle brook. I am Dr sir Yr Most Obedt sert

  Go: Washington

